              Case 1:17-cr-00137-JGK Document 366 Filed 12/11/19 Page 1 of 1




fviiede! (~ Mysliwiec                  USDC SONY
                                       DOCUMENT
                                       ELECTROt\JICALLY FILED
                                                                                       December 11, 2019
ByECF                                  DOC# _ _ _~ ~ - ~ - - -
Hon. John G. Koeltl                    DA TE FILED: _)J.:::LCL.J-------·
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street                                                   APPLICATION GRANTED
New York, NY I 0007                                                 .,,._~-. SO ORDERED
        Re:     United States v. Michelle Landoy               . ~~._:_:~f~:";•:i _ , ; ~
                17 Cr. 137 (JGK)

Dear Judge Koeltl:

        I represent Michelle Landoy in the above captioned matter. As this Court is aware, Ms. Landoy
is currently released on bond pending sentencing, with conditions limiting her travel to the Southern and
Eastern Districts of New York. To date, Ms. Landoy has been compliant with the conditions of her         ·
supervision.

         I write today to make two bail related requests on behalf of Ms. Landoy. First, I respectfully
request that the Court modify the conditions of Ms. Landoy's bond to permit travel to New Jersey. Ms.
Landoy has friends and family in the state whom she would like to visit, but has been limited in her
ability to do so by her bail conditions. Second, I respectfully request that the Court...eermit Ms. Landoy
to make a day trip to Philadelphia, Pennsylvania on December 17, 2019. In both cases, Ms. Landoy
would lil<eto make a day trip with friends. If granted, Ms. Landoy will advise her Pretrial Officer of her
complete itinerary.

       The Government, through AUSA David Abramowicz, consents to these requests. Pretrial
Services, through Officer Madalyn Toledo, has no objection.

       Thank you for the Court's consideration of these requests.

                                                     Very truly yours,

                                                             Isl

                                                     Aaron Mysliwiec
                                                     Attorney for Michelle Landoy


cc:     AUSAs David Abramowicz, Kristy Greenberg, and Michael Neff (by ECF)
